             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:20 CR 76

UNITED STATES OF AMERICA                )
                                        )                ORDER
v.                                      )
                                        )
JOE LINDSEY TAYLOR, III                 )
a/k/a “Yosef Hakiem Bey”                )
                                        )

      This matter is before the Court regarding the issue of counsel. This Order

memorializes an oral ruling entered on September 2, 2020.

      On August 4, 2020, a Bill of Indictment was filed charging Defendant

with a single count of violating 18 U.S.C. §922(g)(1).

      Defendant was arrested on August 29, 2020 and made his initial

appearance before the undersigned on August 31, 2020. Assistant Federal

Public Defender Emily Jones appeared with Defendant at his initial

appearance. Assistant United States Attorney Daniel Bradley appeared for the

Government. Defendant was advised of his rights and the charge pending

against him as well as the maximum possible penalties. With respect to

counsel, Defendant did not complete a financial affidavit and stated that he

wished to represent himself. The Court then asked numerous questions of

Defendant to determine whether the waiver of his right to counsel was

knowing and voluntary. Upon completion of that process and after giving

Defendant the opportunity to confer with Ms. Jones, Defendant’s waiver was

accepted. The Court however, and over Defendant’s objection, directed that the

                                       1

     Case 1:20-cr-00076-MOC-WCM Document 8 Filed 09/02/20 Page 1 of 3
Federal Defender’s Office assign standby counsel for Defendant. The

Government moved for pretrial detention and requested a continuance of the

hearing on that motion. Defendant made a general objection, which was

overruled,   the   Government’s   request   was   allowed,   and   Defendant’s

arraignment and a hearing on the Government’s motion for detention were

scheduled for September 2, 2020. Later on August 31, 2020, Assistant Federal

Public Defender Mary Ellen Coleman was assigned as Defendant’s standby

counsel.

     On September 2, 2020, the matter came before the Court for arraignment

and detention hearings. Mr. Bradley once again appeared for the Government.

Ms. Coleman appeared with Defendant. When the case was called and before

the Court addressed arraignment and detention, the undersigned again

advised Defendant of his right to remain silent and his rights regarding

counsel. The undersigned also again questioned Defendant to determine

whether he wished to continue appearing pro se and if his choice remained

knowing and voluntary. During that colloquy, Defendant advised that he, in

fact, did now wish to be represented in this matter. Defendant was then given

an opportunity to confer with Ms. Coleman, who subsequently presented a

financial affidavit on Defendant’s behalf and confirmed that he did now seek

appointed counsel.




                                      2

     Case 1:20-cr-00076-MOC-WCM Document 8 Filed 09/02/20 Page 2 of 3
     Having reviewed Defendant’s financial affidavit, and based upon his

statement in open court, and as confirmed by Ms. Coleman, that he does now

wish to be represented, Defendant’s request is GRANTED and Ms. Coleman is

APPOINTED to appear as counsel for Defendant in this matter.




                          Signed: September 2, 2020




                                        3

     Case 1:20-cr-00076-MOC-WCM Document 8 Filed 09/02/20 Page 3 of 3
